DETAILED ACTION
The following Non-Final Office Action is in response to Applicant communication filed on 04/23/2021. 

Status of Claims
Applicant’s amendment amended claims 1, 10, 16, and 17 and cancelled claim 9. Claims 1, 3-8, and 10-17 are pending and have been rejected as follows. 

Response to Amendment
The 35 U.S.C. 112(b) rejection of claim 17 in the previous office action is withdrawn in view of the amendments to the claim. 
The 35 U.S.C. 101 rejection of claims 1, 3-8, and 10-17 is maintained.
The 35 U.S.C. 103 rejections of claims 1 and 3-17 are withdrawn in view of the amendments to the claims however the claims are newly rejected under 103 as necessitated by amendment. Applicant’s arguments are moot in view of the new grounds of rejection herein. 

Response to 101 Arguments-Appl
	Applicant’s arguments with respect to 35 U.S.C. 101 are fully considered but unpersuasive. 
A. The Claims Are Not Direct to an Abstract Idea (Remarks P. 10)
Applicant argues: Reply to Office Action of December 24, 2020“the combined features of claim 1 resulting in the delivery of electric power constitutes technical features that are not mathematical concepts, certain methods of organizing human activity, or mental processes. As such, claim 1 is not directed to an abstract idea.” Examiner finds this argument unpersuasive. Under step 2A prong 1 it is evaluated whether an abstract idea is recited, in the claims at least the steps of “acquire”, “extract”, “predict”, “determine”, and “bid” recite the abstract idea specifically the limitations identified set forth a method of organizing human activity, i.e. the bidding on a product based on a determined transaction standard value/price is part of fundamental economic principles or practices and/or commercial activities including sales activities/behaviors, the limitations further recite steps that are capable of being performed mentally and/or using pen and paper including data observations, evaluations, and judgements, and/or the limitations recite mathematical concepts including 
	Applicant argues “Furthermore, even if the claims were considered to be an abstract idea, which they clearly are not, Applicant submits that the claims at the very least meet the second prong in the USPTO guidelines…Here, the combined features of claim 1 provide a technological solution for placing bids for electric power during a electric power continuous session, where electric power is delivered during the electric power continuous session. Thus, the combined features of claim 1 result in the practical application of procuring electric power for consumption during an electric power continuous session at optimal prices.” (Remarks P. 11). Examiner finds this argument unpersuasive. The claims are directed to determining a transaction value/price and bidding on the product (electric power) at the “optimal prices” which is a business/mathematical solution to a business problem (e.g. Spec. P.1: “and the necessity of efficient algorithmic trading is increasing. In order to solve this problem, a technique for predicting price changes in a continuous session and a conventional technique for preparing a draft of a power transaction price by35 simulating a previous-day spot market and a real-time market have been devised.“) not a technological solution to a technical problem or improvement to technology. Applicant’s asserted “procuring electric power for consumption during an electric power continuous session at optimal prices” being unpersuasive as the claims fail to recite any elements for the active procurement and delivery of electric power, e.g. power grid or distribution components, instead the additional elements in the claims at most amount to a general purpose computer for performing the price prediction analysis and bidding and the “wherein electric power corresponding to the bidding is delivered during the electric power continuous session” is merely descriptive of the environment/product bid on and at most amounts to limiting the abstract idea to a particular field of use/ technological environment, the active steps for facilitating or controlling power delivery to consumer nodes being outside of the scope of the claimed system/computer (i.e.11i.e. the claims are directed to an “apparatus comprising: circuitry”/”by circuitry”/”non-transitory computer readable medium” which does not comprise any apparent functionality to actively procure and deliver power to consumer nodes within the scope of the claimed invention). See rejection below for further detail.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-8, and 10-17  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 16, and 17 recite “wherein the circuitry extracts, as the first feature quantity, an opening price, the highest price, the lowest price, and a closing price in a predetermined period in the price history of the product in the electric power continuous session, the closing price being the last price at the end of the predetermined period in the electric power continuous session.” However it is unclear whether the “first feature quantity” [singular] is a single feature/explanatory variable chosen out of the 4 extracted values of “opening price” , “highest price”, “lowest price”, and “closing price” for use in predicting the second feature quantity, i.e “predicting, based on the first feature quantity,…” (PGPub: [0024]: The first feature quantity is a feature quantity indicating a feature in the history information on a transaction of a product .; [0026]: The prediction model to be used is , for example , a model generated by performing a regression analysis with the first feature quantity as an explanatory variable and the second feature quantity as a target variable using the past price history of the product in the continuous session .), or whether the four extracted values are included as separate explanatory variables for use in predicting the second feature quantity (e.g. [0061]: For example , the second feature quantity may be predicted using three values of the average value , the variance value , and the median value as explanatory variables. As another example , by taking the average value and the  using these six values as explanatory variables .”). For purpose of examination, Examiner interprets the claim as reciting that the first feature quantity that the prediction is “based on” is one of the four extracted values. Claims 3-8 and 10-15 are rejected under 112(b) by virtue of their dependency on rejected parent claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-8, and 10-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Here, under considerations of the broadest reasonable interpretation of the claimed invention, Examiner finds that the Applicant invented a system and method for determining a transaction standard value and bidding on a product based on the determined transaction standard value, i.e. standard price to be used as a reference for bidding (Spec: P. 6 lines 3-12), the “product” being electric power to be delivered during a “continuous session”, i.e. the market trading time period (e.g. Spec at least P. 4: “The products are traded (sold and bought) in a continuous session from 17:00 on the previous day until one5 hour before the time when delivery of each product starts.”) for price determination/analysis and bidding, and the determination of the standard value based on predicted price changes and features of price history. Examiner formulates an abstract idea analysis, following the framework described in “The 2019 Revised Patent Subject Matter Eligibility Guidance”, as follows:

Step 1: The claims are directed to a statutory category, namely an “apparatus” (claims 1, 3-8, and 10-15), “method” (claim 16), “non-transitory computer readable medium” (claim 17). 
Step 2A – Prong 1: The claims are found to recite limitations that set forth the abstract idea(s), namely in independent claims 1, 16, and 17:
acquire a price history of a product before a current time in an electric power continuous session; (finding that the “electric power continuous session” as recited throughout the claims is, under broadest reasonable interpretation, merely descriptive of the trading 
extract, from the acquired price history, a first feature quantity of the electric power continuous session which is a feature quantity of the price history of the product;
predict, based on the extracted first feature quantity and a prediction model that utilizes price history information not included in the electric power continuous session, a second feature quantity of the electric power continuous session which is a feature quantity of price changes of the product after the current time; 
determine, based on the predicted second feature quantity, a transaction standard value of the electric power continuous session which is a standard for a transaction of the product after the current time, 
bid, based on the transaction standard value, on the product …
…extracts, as the first feature quantity, an opening price, the highest price, the lowest price, and a closing price in a predetermined period in the price history of the product in the electric power continuous session, the closing price being the last price at the end of the predetermined period in the electric power continuous session.
Dependent claims 3-8 and 10-15 recite the same or similar abstract idea(s) as independent claims 1, 16, and 17 with merely a further narrowing of the abstract idea(s) to particular data types analyzed and additional analyses and predictions performed that are further part of the abstract idea itself, including:
In claim 3:… predicts, based on the first feature quantity of the electric power continuous session, the highest price or the lowest price of the product as the second feature quantity.  
In claim 4: …predicts, based on the first feature quantity of the electric power continuous session, an average execution price of the product as the second feature quantity.  
In claim 5: …determines the transaction standard value by performing a linear transformation to the second feature quantity.  
In claim 6: … determines the transaction standard value by performing a nonlinear transformation to the second feature quantity.  
In claim 8: …accept input from a user and adjust the second feature quantity or the transaction standard value,… adjusts the second feature quantity or the transaction standard value according to input from the user,…
In claim 10: …monitor a price of the product …compare the transaction standard value with the price; and bid based on the comparison result.  (noting that when recited at such a high level the “monitoring” of a price is merely an observation capable of being performed mentally and/or using pen and paper)
In claim 11:…bids based on the comparison result.  
In claim 12:…accept, from a user, a processing method used until the transaction standard value is determined and performs an instruction for performing processing by the processing method.  
In claim 13: … an extraction method of the first feature quantity as the processing method; and extract the first feature quantity based on the extraction method from the price history using the extraction method.  
In claim 14: …accepts a prediction method of the second feature quantity as the processing method, and predicts the second feature quantity from the first feature quantity using the accepted prediction method of the second feature quantity, and …predicts the second feature quantity from the first feature quantity based on the prediction method.  
In claim 15: … accepts a determination method of the transaction standard value as the processing method, and determines the transaction standard value from the second feature quantity using the accepted determination method of the transaction standard value, and …determines the transaction standard value from the second feature quantity based on the determination method.  
The identified limitations falling well-within the groupings of subject matter identified by the courts as being abstract concepts, specifically the claimed predicting price changes and determining a transaction standard value based on extracted historical price features and the 
“Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)” as the determinations and predictions of price for bidding on a product is clearly a fundamental economic principle or practice and/or  part of commercial interactions including marketing or sales activities or behaviors; and/or
“Mental processes – concepts performed in the human mind (including an observation, evaluation, judgement, opinion)” as the claimed limitations identified above, including “acquiring” price history data, “extracting” features, “predicting” second features, “determining” a transaction standard value, and “bidding” on the product based on the value, are observations, evaluations, and/or judgments and opinions capable of being performed mentally and/or using pen and paper; and/or
“Mathematical Concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;” as the claims recite the use of a “prediction model” to predict/calculate values (claims 1, 16, and 17), determination of values based on averaging (claim 4), linear transformations (claim 5), and nonlinear transformations (claim 6) and the comparison of values (claim 10) which are mathematical concepts. 
Step 2A – Prong 2: The claims are found to clearly be directed to the abstract idea identified above because the claims, as a whole, fail to integrate the claimed judicial exception into a practical application, specifically:
“A bid-price determination apparatus comprising: circuitry configured to:” (claim 1), performing the recited method steps “by circuitry” (claims 1, 3-6,8, 10-16),  “A non-transitory computer readable medium recording a program causing a computer to perform a method…” (claim 17), and “a display configured to display” result values determined as part of the abstract idea and accept user input   (claims 7-8), however the aforementioned elements merely amount to generic computer components (Spec: at least P. 22) used to apply/ “automate” (claim 11: “automatically”) the recited abstract idea on a general 
bidding on a product and monitoring a price in an “electric power continuous session” (claims 1, 10, 16, and 17), however the aforementioned “electric power continuous session” is merely an attempt to limit the abstract idea to a particular field of use of monitoring pricing and bidding on “electric power” in a “continuous session” market/environment, i.e. the trading is conducted in a session from the previous day until one hour before delivery of the product (Spec: P. 4), and therefore fails to integrate the recited abstract idea into a practical application (MPEP 2106.05(h)). The other recitations of  “electric power continuous session” in the claims are found to be merely descriptive of the historical or predicted data being analyzed, e.g. as part of a data simulation, (claims 1, 3-4, 16-17) as described above and thus part of the abstract idea itself, however if considered as an additional element under step 2A prong 2, similarly merely amounts to an attempt to limit the abstract idea to a particular technological environment/field of use (MPEP 2106.05(h)) of predicting pricing and bidding on “electric power” in a “continuous session”, and thus fails to integrate the recited abstract idea into a practical application. 
The claims recite “wherein electric power corresponding to the bid is delivered during the electric power continuous session” however such “delivery of electric power” is found to at most amount to further attempts at limiting the abstract idea to a particular technological environment/field of use (MPEP 2106.05(h)), finding that the claimed “delivery” of electric power is recited at a high level of generality, without any details or means for providing or controlling delivery of electric power, and the aforementioned “wherein” clause under the BRI is merely descriptive of the environment in which the bidding occurs and/or an intended use or result of the bidding on the “product” within the “continuous session” and does not recite any active facilitation of power delivery within the scope of the claim invention, finding that the claim(s) are directed to an “apparatus” comprising “circuitry” to perform the claimed computer processing functions/methods and does not recite any components of systems that deliver electric power or interaction with such system components to facilitate the delivery of power, i.e. the technical features for “delivering” electric power is outside of the scope of the computer “circuitry” 
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements as described above with respect to Step 2A Prong 2 merely amount to a general purpose computer that attempts to apply the abstract idea in a technological environment (MPEP 2106.05(f)) and limit the abstract idea to a particular field of use, i.e. the “product” being bid on is “electric power” during a “continuous session” trading market, (MPEP 2106.05(h)). Therefore, similarly the combination and arrangement of the above identified additional elements when analyzed under Step 2B also fails to necessitate a conclusion that the claims amount to significantly more than the abstract idea directed to bidding on a product based on determining a transaction standard value/price according to predicted price changes and features of price history.
	Claims 1, 3-8, and 10-17 are accordingly rejected under 35 USC § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea(s)) without significantly more.
For further authority and guidance, see:
MPEP § 2106
https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility
http://ptoweb.uspto.gov/patents/exTrain/101.html

	

	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3, 5-7, 10, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over: 
Sharma et al. US 20160043550 A1 (hereinafter “Sharma”) in view of
Garnier, Ernesto, and Reinhard Madlener. "Balancing forecast errors in continuous-trade intraday markets." Energy Systems 6.3 (2015): 361-388. (hereinafter “Garnier”), in further view of
Chassin US 20100106332 A1 (hereinafter “Chassin”).
Claim 1 (and substantively similar claims 16 and 17), 
Sharma teaches: A bid-price determination apparatus comprising: circuitry configured to: 
acquire a price history of a product before a current time in the [market session] (Sharma: See at least [0050] The first step may include processing inputs, including, historical load and/or generation values (e.g., 2-3 days) from block 302, forecasted load and/or generation values (e.g., 2-3 days) from block 304, and historical price data (e.g., LMP, etc.) from block 308.)
extract, from the acquired price history, a first feature quantity of the [market session] which is a feature quantity of the price history of the product, (Sharma: [0050]: “The first step may include processing inputs, including, historical load and/or generation values (e.g., 2-3 days) from block 302, forecasted load and/or generation values (e.g., 2-3 days) from block 304, and historical price data (e.g., LMP, etc.) from block 308.”; [0051]: “In an embodiment, inputs (e.g., 302, 304) may be processed using various functions to obtain the actual input signals to the models (e.g., ARMAX models) in block 306.”; [0052]: “ In an embodiment, unique exogenous inputs which are functions of historical values of load and generation 302, as well as functions of load forecasts 304 may be employed during time series modeling (e.g., ARX, ARMAX, etc.) in block 310 to generate day-ahead forecasted prices in block 312 according to the present principles.”) 
predict, based on the extracted first feature quantity and a prediction model that utilizes price history information not included in the [market session], a second feature quantity …which is a feature quantity of price changes of the product after the current time, historical price data (e.g., LMP, etc.) from block 308. In another embodiment, forecasting may not be a two-step process, and may employ a plurality of signals and their functions as exogeneous inputs during processing.; Fig. 3) 
determine, based on the predicted second feature quantity, a transaction standard value … which is a standard for a transaction of the product after the current time, (Sharma: Abstract: Systems and methods for energy distribution for one or more grid-scale Energy Storage Systems (ESSs), including generating one or more time series models to provide forecasted pricing data for one or more markets, determining battery life and degradation costs for one or more batteries in or more ESSs to provide battery life and degradation costs, optimizing bids for the one or more markets to generate optimal bids based on at least one of the forecasted pricing data ; [0042]:  The co-optimization in block 209 may determine optimal GSS bids for day-ahead market operation, and the bids may be generated and submitted (e.g., daily) to one or more market operators in block 216 according to the present principles.; [0050]; Fig. 2: “216”)
bid, based on the transaction standard value, on the product…(Sharma: Abstract: Systems and methods for energy distribution for one or more grid-scale Energy Storage Systems (ESSs), including generating one or more time series models to provide o generate optimal bids based on at least one of the forecasted pricing data ; [0042]:  The co-optimization in block 209 may determine optimal GSS bids for day-ahead market operation, and the bids may be generated and submitted (e.g., daily) to one or more market operators in block 216 according to the present principles.; [0050]; Fig. 2: “216”)
wherein electric power corresponding to the bid is delivered during the electric power continuous session, (Sharma: [0072]: In an embodiment, the controller 812 may control distribution of energy to or from the one or more ESSs based on the optimal bids generated by the optimizer 804. )
Sharma fails to teach: 
acquire a price history of a product before a current time in an electric power continuous session, (bold emphasis added)
extract, from the acquired price history, a first feature quantity of the electric power continuous session which is a feature quantity of the price history of the product, (bold emphasis added)
predict, based on the extracted first feature quantity and a prediction model that utilizes price history information not included in the electric power continuous session, a second feature quantity of the electric power continuous session which is a feature quantity of price changes of the product after the current time, (bold emphasis added)
determine, based on the predicted second feature quantity, a transaction standard value of the electric power continuous session which is a standard for a transaction of the product after the current time, (bold emphasis added)
bid, based on the transaction standard value, on the product in the electric power continuous session, (bold emphasis added)
wherein electric power corresponding to the bid is delivered during the electric power continuous session, 
Garnier however, in analogous art of electricity market bidding, teaches:
acquire a price history of a product before a current time in an electric power continuous session, (bold emphasis added) P.376: “A number of intraday parameters are required as input factors for our analysis. To our knowledge, not all of them are readily available from existing research. They can, however, mostly be derived or at least inferred from available data. We base our parameter range estimates for price behavior on EPEX intraday transactions data for Germany, containing all intraday transactions made through the exchange including volume, trade price, timing of trade, and delivery slot. Randomly selecting three different months out of 2012, we analyze the growth and volatility of intraday prices for particular delivery slots; Abstract; P. 264, last para.: “First, both price and forecast error uncertainties are accounted for in the context of a continuous-trade market. Opposed to the analytical optimization approach in [11], or the theoretical work on continuous-trade market conditions in [22], we translate these uncertainties into stochastic processes, whose properties can be flexibly adjusted to reflect specific intraday markets or points in time. In contrast to [16], we also include correlation between prices and production forecast errors of operators.”)
extract, from the acquired price history, a first feature quantity of the electric power continuous session which is a feature quantity of the price history of the product, (bold emphasis added) (P.376: “A number of intraday parameters are required as input factors for our analysis. To our knowledge, not all of them are readily available from existing research. They can, however, mostly be derived or at least inferred from available data. We base our parameter range estimates for price behavior on EPEX intraday transactions data for Germany, containing all intraday transactions made through the exchange including volume, trade price, timing of trade, and delivery slot. Randomly selecting three different months out of 2012, we analyze the growth and volatility of intraday prices for particular delivery slots; Abstract; P. 264, last para.: “First, both price and forecast error uncertainties are accounted for in the context of a continuous-trade market. Opposed to the analytical optimization approach in [11], or the theoretical work on continuous-trade market conditions in [22], we translate these uncertainties into stochastic processes, whose properties can be flexibly adjusted to reflect specific intraday markets or points in time. In contrast to [16], we also include correlation between prices and production forecast errors of operators.”)
predict, based on the extracted first feature quantity and a prediction model that utilizes price history information not included in the electric power continuous session, a second feature quantity of the electric power continuous session which is a feature quantity of price changes of the product after the current time, (bold emphasis added) (Garnier: P. 366, ¶3: Then, the dynamics of price and forecast error uncertainty are introduced (Sect. 2.2) and translated into a lattice of parameter trajectories (Sect. 2.3). Finally, the static valuation from Sect. 2.1 is embedded into the lattice environment from Sect. 2.3 through dynamic programming with backward induction to derive optimal bidding behavior under the consideration of all available trade windows and the uncertainty present (in Sect. 2.4).; P.371: Eq. 8; P.372, 1st ¶: describing predicting F_W and  P_W for use in calculating V(Iw): “With respect to the first purpose, the valuation logic established in Eq. (5) needs to be advanced. Two elements required as input for Eq. (5), namely the final price (FW) and the final production forecast error (PW), have now been defined as the result of stochastic processes. They are therefore unknown at anyw < W. However, owing to the previously defined binomial lattice properties, the range of potential final price–production forecast error combinations (PW, FW) can be derived. Specifically, one can apply the alternative lattice increments defined in Eq. (8) to the currently observed price–production forecast error combination to map out the possible paths of both parameters over the course of the remaining trade windows.”; P. 371, ¶2: “This distinction makes the process representations comparable and allows the construction of a vector of prices and forecast errors that accurately reflects both processes and their correlation.”;P.376: “A number of intraday parameters are required as input factors for our analysis. To our knowledge, not all of them are readily available from existing research. They can, however, mostly be derived or at least inferred from available data. We base our parameter range estimates for price behavior on EPEX intraday transactions data for Germany, containing all intraday transactions made through the exchange including volume, trade price, timing of trade, and delivery slot. Randomly selecting three different months out of 2012, we analyze the growth and volatility of intraday prices for particular delivery slots…Regarding the forecast error, an overall volatility parameter is required to construct the trade volume dimension of the binomial lattice. When assuming only wind power or only PV power either from a single site or a few correlated sites, matching data can be drawn from recent forecasting research or reports where forecasting tools have )  estimated from historical EPEX data)
determine, based on the predicted second feature quantity, a transaction standard value of the electric power continuous session which is a standard for a transaction of the product after the current time, (bold emphasis added) (Garnier: P. 368, last paragraph and Eq.5: “The exact technical representation of this trade-volume-dependent value depends on the algebraic sign of the trade volume and the relation between the trade volume and the ultimate forecast error FW” 
    PNG
    media_image1.png
    125
    667
    media_image1.png
    Greyscale
; P.372, 1st ¶: describing predicting F_W and  P_W for use in calculating V(Iw): “With respect to the first purpose, the valuation logic established in Eq. (5) needs to be advanced. Two elements required as input for Eq. (5), namely the final price (FW) and the final production forecast error (PW), have now been defined as the result of stochastic processes. They are therefore unknown at anyw < W. However, owing to the previously defined binomial lattice properties, the range of potential final price–production forecast error combinations (PW, FW) can be derived. Specifically, one can apply the alternative lattice increments defined in Eq. (8) to the currently observed price–production forecast error combination to map out the possible paths of both parameters over the course of the remaining trade windows.”; P. 367-368  Eq. 1 and 3 describing CBw and CDw (variables of V(Iw)) being based on delta Pw (the difference between the price at w and the predicted final price at W, P. 367); P. 374, last para. And Eq 12: “Bringing together the discussed value elements for keeping the option alive and comparing it to the value of trading immediately gives us the current value of the option to either trade or wait at the current node at w,… where the indexes (uu, ud, du, dd) signal the occurred change 
bid, based on the transaction standard value, on the product in the electric power continuous session, (bold emphasis added) (Garnier: Abstract: The model employs a multi-dimensional binomial lattice, with trade value maximized at every node to help formulating bids in view of correlated, uncertain production forecast and price patterns.; P. 375, first para. :  “Based on Eq. (12), the risk-neutral operator now selects the alternative that appears to create greater value based on this comparison.”; P. 376, first para: “At any trade window, the bidding model runs an optimization process by first creating a new binomial lattice for the remaining trading windows and then making a trade decision based on the calculated maximum immediate trade value. Once the model has executed a trade, the position is locked in and held on to. At the very last stage, the remaining open position (due to either further changes in the forecast error volume after trading, or no trade having previously occurred) is closed through a final trade.”; P. 373, ¶3: “Equation (9) provides us with the optimal volume for and resulting value of an immediate trade. If the value is positive, traditional net present value models would suggest that an immediate trade yields a higher return than a postponed trade. However, this view excludes the value of flexibility in a context of uncertainty. Given the price and forecast error estimate volatilities, waiting for one or more periods before committing to a trade could be even more beneficial than trading immediately. In the following, we introduce an options valuation approach in order to complete the bidding strategy. We will be able to compare the value of an immediate trade to the value of sustained flexibility from delaying the trade into the next trade window.”; P. 378, first para. : “Across scenarios, the model responds very actively to changing market conditions by tailoring the bidding execution. This applies to both changes in the devised batch size I ∗w and changes in timing. The kind and extent of adjustments depend on the parameter changes made and their interaction.”)
wherein electric power corresponding to the bid is delivered during the electric power continuous session, (Garnier: Abstract: “Forecasting the output of photovoltaic (PV) and wind power systems inevitably implies inaccuracies, requiring balancing efforts prior to for any particular delivery slot t. The intraday trading period preceding slot t is dissected into trade windows w = {1, . . . ,W}. These will be set such that a new trade window begins whenever a forecast update is received. In practice, the procedure would be repeated for every delivery slot and at every trade window to fully cover intraday operations. We assume a risk-neutral operator of weather-dependent renewable energy assets (wind or PV) who sold a forecast-based amount Xda (inMWh) in the day-ahead market due for delivery at time t. The operator must attempt to provide exactly the amount previously sold without making use of the imbalance market. This implies that any forecast error must be compensated by the end of the intraday trading at window W. The main goal of the risk-neutral operator is to achieve this compensation at minimum (expected) cost or even at a profit. At the beginning of any intraday trade window w, the operator receives an updated production forecast Xw. He can then compare the updated projection with the amount sold day-ahead, and derive an estimate for the forecast error Fw = Xda − Xw (in MWh) he will have to balance prior to delivery. At W, XW equals actual production. Thus, FW provides the actual forecast error between the day-ahead sale and actual delivery.; P. 375, ¶3: “The exemplary optimization thus begins at t − 6, with every trade window w = {1, . . . ,W} covering one half hour. Trading closes 45 min prior to delivery, implying a total of eleven trade windows being simulated with the last window lasting only 15 min.”)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Sharma’s system and methods, as described above, for determining optimal electricity bids based on price forecasting, to include implementing the system/ “apparatus” for price forecasting in an electric power continuous session, i.e. intraday trading market, using corresponding intraday price prediction in view of 
	Furthermore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Sharma and Garnier, as described above, in the same field of energy trading and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Sharma ([0053]: [0053] Referring now to FIG. 4, an exemplary power system and a simplified equivalent model 400 are illustratively depicted in accordance with an embodiment of the present principles. In an embodiment, the power system 400 may include one or more photovoltaic (PV) farms 702, and one or more grid scale energy storage systems (GSESSs) 404.; ) describing the modelling system is used for systems with PV farms and Garnier (Abstract) describing the continuous trade market environment for PV and wind power systems, the results of the combination were predictable (MPEP 2143 A).

Garnier fails to clearly teach:
wherein the circuitry extracts, as the first feature quantity, an opening price, the highest price, the lowest price, and a closing price in a predetermined period in the price history of the product in the electric power continuous session, the closing price being the last price at the end of the predetermined period in the electric power continuous session.
Chassin however, in analogous art of electric power market bidding, clearly teaches: wherein the circuitry extracts, as the first feature quantity, an opening price, the highest price, the lowest price, and a closing price in a predetermined period in the price history of the product in the electric power continuous session, the closing price being the last price at the end of the predetermined period in the electric power continuous session. (Chassin:  [0010]: In certain implementations, a historical dispatch value indicative of values at which electricity has been dispatched by the market-based resource allocation system during a previous time period is also finding calculating “standard deviation” requires extracting the highest and lowest prices during the period. ; [0189] In this example, the mean and standard deviation price parameters over the prior 24-hour window were used. The intention of doing so was to track the energy price trends closely without necessarily tracking the diurnal behaviors of that price. By using averaged price parameters, the technique is adaptive. Relative high and low price definitions are based on recent historical information. Independent of any absolute price thresholds, the exemplary technique can be similarly applied where prices are high, where prices are low, and where the prices are tending to increase. The use of a recent standard deviation enables the technique to automatically adapt and scale a bid value so that it is competitive in the present market while meeting the consumer's objective with respect to comfort and economy.; Fig. 16 showing bid and price data over a period of time including indicating a “last bid”; [0279] Two types of figures are presented below to demonstrate the operation of the diesel generators in the energy market--distributions of bid prices and bid capacities. Graph 2200 of FIG. 22 shows the market closing price when the generator bid was accepted during the test period for the two diesel generators.; [0506] The project adopted the MIDC wholesale price as the base of its dynamic local marginal price. This price was received by the project by subscription to a Dow Jones service. Because the price was published one day later for the hourly closing prices on the previous day,; [0243] Representative operational data for the Sekiu pumps and reservoir level were plotted for a single day and are shown in graphs 1500, 1600, and 1700 of FIGS. 15, 16, and 17. Graph 1500 shows the reservoir level during the test day, graph 1600 shows the pump bids for the test day, and graph 1700 shows the number of pumps on the test day. In graph 1500, the reservoir level is shown to be gradually recovering through about 6:00 PM that evening. According to graph 1600 of FIG. 16, the pumps' bids reflect this fact, starting at a maximum bid and bidding progressively less as the reservoir level recovers. The cleared market prices were low except during the peak load morning period, as was typical for the project's winter market. The cleared market price exhibits several periods during which market information was not successfully communicated throughout the system)

Furthermore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Sharma/Garnier, as described above with the historical pricing data of Chassin in the same field of calculating electric power pricing and bids and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Sharma (see at least [0050],[0025]) whereas, "forecasted load" discloses the first feature quantity and additionally, "historical price data" discloses predetermined period in the price history and additionally," and historical price data (e.g., LMP, etc.) from block 308" describing inputting and analyzing historical price data, Garnier describing looking at pricing trends, including drift and volatility, for use in the modeling and providing updated projections at the start of any intraday trade window (P. 366, para. 2; P. 365, last para.: These will be set such that a new trade window begins whenever a forecast update is received. In practice, the procedure would be repeated for every delivery slot and at every trade window to fully cover intraday operations.) and describing the strength of the model and its granularity being dependent on more frequently updated forecast estimates (P. 383, para. 3), and Chassin  ([0012]; [0137]; [0189]) describing calculating/forecasting a bid value based on historical price data of a recent prior period, the results of the combination were predictable, (MPEP 2143 A).
	
Claim 3, 
Sharma /Garnier/Chassin teaches the entirety of claim 1 and additionally: 
wherein the circuitry predicts, based on the first feature quantity of the electric power continuous session, the highest price or the lowest price of the product as the second feature quantity (see at least (47)) wherein, "In an embodiment, the inputs processed in block 306 may be employed as input for the time series modeling (e.g., time series forecasting) in block 310." Discloses predicts
Sharma fails to describe: wherein the circuitry predicts, based on the first feature quantity of the electric power continuous session, the highest price or the lowest price of the product as the second feature quantity.

Garnier however further teaches: wherein the circuitry predicts, based on the first feature quantity of the electric power continuous session, the highest price or the lowest price of the product as the second feature quantity. (P.372: “They are therefore unknown at anyw < W. However, owing to the previously defined binomial lattice properties, the range of potential final price– production forecast error combinations (PW, FW) can be derived. Specifically, one can apply the alternative lattice increments defined in Eq. (8) to the currently observed price–production forecast error combination to map out the possible paths of both parameters over the course of the remaining trade windows.”; Fig. 1 showing the price prediction extends along multiple trajectories and determines the range of possible Price-product forecast error value pairs including a highest and lowest value in the range)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Sharma’s system and methods, as described above, for determining optimal electricity bids based on price forecasting, to include predicting the highest or lowest price as the second feature quantity, in view of Garnier in order to improve accuracy in forecasting PV and wind power systems that require balancing efforts prior to delivery and more realistically model the actual options faced by operators (Garnier: Abstract; P. 365: Second, the operator in our setting can set trade volumes freely and pick any available intraday trade window for execution, thus reflecting the actual degrees of freedom an operator faces, and can take advantage of, more realistically. Unlike in [16], this also implies the possibility of sales resulting from a long position.) (see MPEP 2143 G).
	Furthermore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Sharma and Garnier, as described above, in the same field of energy trading and in 400 are illustratively depicted in accordance with an embodiment of the present principles. In an embodiment, the power system 400 may include one or more photovoltaic (PV) farms 702, and one or more grid scale energy storage systems (GSESSs) 404.; ) describing the modelling system is used for systems with PV farms and Garnier (Abstract) describing the continuous trade market environment for PV and wind power systems, the results of the combination were predictable (MPEP 2143 A).


Regarding claim 5, Sharma/Garnier/Chassin teaches the entirety of claim 1 and additionally:
Sharma discloses: The bid-price determination apparatus according to claim 1, wherein the circuitry determines the transaction standard value by performing a linear transformation to the second feature quantity (see at least [0052] wherein, "time series modeling (e.g., ARX, ARMAX, etc."...in block 312 - wherein (e.g., ARX, ARMAX, etc.) is commonly known to calculate both linear and nonlinear transformations." Discloses performing a linear transformation to the second feature quantity.

Regarding claim 6, Sharma/Garnier/Chassin teaches the entirety of claim 1 and additionally:
Sharma discloses: The bid-price determination apparatus according to claim 1, wherein the circuitry determines the transaction standard value by performing a … transformation to the second feature quantity (see at least [0040]:  In an embodiment, a time series based method (e.g., Auto Regressive Moving Average with eXogeneous inputs (ARMAX), Auto-Regressive eXogeneous (ARX), etc.) may be employed for forecasting day-ahead electricity market prices in blocks 205 and 207. ; [0052] In an embodiment, the inputs processed in block 306 may be employed as input for the time series modeling (e.g., time series forecasting) in block 310. An illustrative example of a time series model according to an embodiment is the following:
P(t+1)=a.sub.1P(t)+a.sub.2P(t−1)+a.sub.3P(t−2)+b.sub.1 P(t)+b.sub.2 P(t−1)+c.sub.1X(t)+c.sub.2X(t−1)+ε(t),   (10)
302, as well as functions of load forecasts 304 may be employed during time series modeling (e.g., ARX, ARMAX, etc.) in block 310 to generate day-ahead forecasted prices in block 312 according to the present principles.)
Sharma fails to clearly describe: The bid-price determination apparatus according to claim 1, wherein the circuitry determines the transaction standard value by performing a nonlinear transformation to the second feature quantity. 
Garnier however further teaches: The bid-price determination apparatus according to claim 1, wherein the circuitry determines the transaction standard value by performing a nonlinear transformation to the second feature quantity (p.371: Specifically, for the GBM, a logarithmic transformation is applied to the price as in [19];”)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Sharma’s system and methods, as described above, for determining optimal electricity bids based on price forecasting, to include performing a nonlinear transformation to the second feature quantity in view of Garnier in order to improve accuracy in forecasting PV and wind power systems that require balancing efforts prior to delivery and more realistically model the actual options faced by operators (Garnier: Abstract; P. 365: Second, the operator in our setting can set trade volumes freely and pick any available intraday trade window for execution, thus reflecting the actual degrees of freedom an operator faces, and can take advantage of, more realistically. Unlike in [16], this also implies the possibility of sales resulting from a long position.) (see MPEP 2143 G).
	Furthermore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Sharma and Garnier, as described above, in the same field of energy trading and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Sharma ([0053]: [0053] Referring now to FIG. 4, an exemplary power system and a simplified equivalent model 400 are illustratively depicted in accordance with an embodiment of the present principles. In an embodiment, the power 400 may include one or more photovoltaic (PV) farms 702, and one or more grid scale energy storage systems (GSESSs) 404.; ) describing the modelling system is used for systems with PV farms and Garnier (Abstract) describing the continuous trade market environment for PV and wind power systems, the results of the combination were predictable (MPEP 2143 A).

Regarding claim 7, Sharma/Garnier/Chassin teaches the entirety of claim 1 and additionally:
Sharma discloses The bid-price determination apparatus according to claim 1, further comprising a display configured to display at least one of the second feature quantity(see at least [0029]) And the transaction standard value as numerical data. (See at least [0009]), wherein, "pricing data" discloses numerical data.

Regarding claim 10 Sharma/Garnier/Chassin teaches the entirety of claim 1 and additionally:
Sharma discloses:The bid-price determination apparatus according to claim 9, wherein the circuitry is further configured to: monitor a price of the product in the electric power... (See at least [0067]) where in, “the resulting bid predictions...reported to market participants” discloses a monitor configured to monitor a price of the product in the electric power...
Sharma does not teach: Compare the transaction standard value with the price and bid based on the comparison result.
Garnier however further teaches: Compare the transaction standard value with the price and bid based on the comparison result. (Garnier: P. 366: “Based on this setting, the bidding strategy will be developed in four sequential steps, represented by the following four subsections. First, the impact of timing on value will be formalized through a valuation framework that compares early with late trading in Sect. 2.1. Then, the dynamics of price and forecast error uncertainty are introduced (Sect. 2.2) and translated into a lattice of parameter trajectories (Sect. 2.3). Finally, the static valuation from Sect. 2.1 is embedded into the lattice environment from Sect. 2.3 through dynamic programming with backward induction to derive optimal bidding behavior under the consideration of all available trade windows and the uncertainty present (in Sect. 2.4).”; P. 373: “Equation (9) provides us with the optimal volume for and resulting value of an immediate trade. If the value is positive, traditional net present value models would suggest that an immediate trade yields a higher return than a postponed trade. However, this view excludes the value of flexibility in a context of uncertainty. Given the price and forecast error estimate volatilities, waiting for one or more periods before committing to a trade could be even more beneficial than trading immediately. In the following, we introduce an options valuation approach in order to complete the bidding strategy. We will be able to compare the value of an immediate trade to the value of sustained flexibility from delaying the trade into the next trade window.”; P. 374: “First, it depends on the price and production forecast error developments between the current and the next trade window.”; P.365: “These will be set such that a new trade window begins whenever a forecast update is received. In practice, the procedure would be repeated for every delivery slot and at every trade window to fully cover intraday operations.”)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Sharma’s system and methods, as described above, for determining optimal electricity bids based on price forecasting, to include bidding based on a comparison of the transaction standard value and price in view of Garnier in order to improve accuracy in forecasting PV and wind power systems that require balancing efforts prior to delivery and more realistically model the actual options faced by operators (Garnier: Abstract; P. 365: Second, the operator in our setting can set trade volumes freely and pick any available intraday trade window for execution, thus reflecting the actual degrees of freedom an operator faces, and can take advantage of, more realistically. Unlike in [16], this also implies the possibility of sales resulting from a long position.) (see MPEP 2143 G).
	Furthermore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Sharma and Garnier, as described above, in the same field of energy trading and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Sharma ([0053]: [0053] Referring now to FIG. 4, an exemplary power system and a simplified equivalent model 400 are illustratively depicted in 400 may include one or more photovoltaic (PV) farms 702, and one or more grid scale energy storage systems (GSESSs) 404.; ) describing the modelling system is used for systems with PV farms and Garnier (Abstract) describing the continuous trade market environment for PV and wind power systems, the results of the combination were predictable (MPEP 2143 A).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over: 
Sharma/Garnier/Chassin, as applied to parent claim 1 above, in further view of
Forbes US 8983669 (hereinafter “Forbes”).
Regarding claim 4, Sharma/Garnier/Chassin teaches the entirety of claim 1 and additionally:
Sharma/Garnier/Chassin does not teach:
The bid-price determination apparatus according to claim 1 wherein the circuitry predicts, based on the first feature quantity of the electric power… session, an average execution price of the product as the second feature quantity.
Forbes however, in analogous art of energy trading, discloses:
The circuitry predicts, based on the first feature quantity of the electric power... session, an average execution price of the product as the second feature quantity. See at least [r 56 line 49] "The zonal price is the load- weighted average of the prices of all nodes in the zone. A hub is defined as the representative selection of nodes to facilitate long-term commercial energy trading. The hub price is a simple average of LMPs at all hub locations." discloses average execution price.
Before the effective filing date, it would have been obvious to one having ordinary skill in the art to have modified the teachings of Sharma/Garnier/Chassin, as described above, to include predicting an average execution price in view of Forbes, by combining the teachings of Forbes as described above with the price prediction and optimal bidding determination of Sharma/Garnier/Chassin in the same field of energy trading and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Garnier (P.368: “A note should be devoted to the imbalance price variable cr . Referring to the characteristics of the combined German/Austrian market, we understand cr as a price that depends on the total balance of all balancing-responsible parties (BRP) in the market cr is likely low or even negative. By regulation, it is no higher than the weighted-average intraday price for that slot.”; P.374: “It is therefore possible to derive the value of holding on to the option until w + 1 by taking the average of the four potential option values that may occur in the next trade window. These four future values, including the respective optimal trade volumes, I ∗ w+1, are known, since the optimization process is conducted in a backwards-running fashion. Note that we started at the end of the tree with Eq. (10).”) describing using a weighted average of the four options, i.e. based on the next four price predictions (P. 372: Fig. 1), to determine an optimal bidding strategy and deriving imbalance price variable based on weighted average intraday prices for a respective slot, the results of the combination were predictable (MPEP 2143 A).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over: 
Sharma/Garnier/Chassin, as applied to parent claim 7 above, in further view of 
Price US 20170200229 (hereinafter “Price”).
Regarding claim 8, Sharma/Garnier/Chassin teaches the entirety of claim 7 and additionally:
Sharma discloses: The bid-price determination apparatus according to claim 7, wherein the circuitry is further configured to accept input from a user and adjust the second feature quantity or the transaction standard value, (see at least [0034], [0050] [0052] [abstract]) wherein, “user input devices” discloses accept input from a user and additionally, “In an embodiment, unique exogenous inputs which are functions of historical values of load and generation 302, as well as functions of load forecasts 304 may be employed during time series modeling (e.g., ARX, ARMAX, etc.) in block 310 to generate day-ahead forecasted prices in block 312.” Discloses a second feature quantity. Additionally, “to generate optimal bids” discloses transaction standard value. Wherein the display displays at least one of the second feature quantity and the transaction standard value as numerical data to the user. (See at least [0029]) wherein, “keyboards, displays,” Discloses displays ...numerical data wherein keyboards are analogous to alpha-numerical.
Price discloses: And then the circuitry adjusts the second feature quantity or the transaction standard value according to input from the user, and then the adjuster adjusts the second feature quantity or the transaction standard value according to input from the user, (see at least [0016], [0038]) wherein, “is received and input.....” discloses adjusts and according to input, and additionally, “since the bid prediction models may be continuously re-generated, updated, and improved as new data and information is collected, it is also contemplated that changes in bidding patterns and bidding strategies for bidding entities can be identified and reported to market participants” discloses input from the user, And the circuitry outputs the adjusted transaction standard value via the display. (See at least [0017] [0039]) wherein, “models may be continuously re-generated, updated, and improved as new data and information is collected” discloses standard value adjusted by the adjuster. And additionally [0039] “a reporting module 230 for reporting future bids for one or more bidding entities to market participants” discloses circuitry outputs.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sharma/Garnier/Chassin to include downloading Price’s system because such a configuration was known to enable input to the user and an output device for reporting to market participants. Also, as set forth above, the combination of Sharma/Garnier/Chassin and Price discloses each element claimed of bidding electric power, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Additionally Price’s bid prediction model is combined for adjusting bid prediction. One of ordinary skill in the art could have combined the elements as claimed by known methods (e.g., computer programming), and that in combination, each element merely performs the same function as it does separately. Further, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Sharma discloses: Via the display See at least [0029]) wherein, “keyboards, displays,” Discloses displays

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over: 
Sharma/Garnier/Chassin, as applied to parent claim 10 above, in further view of 
Chassin et al. U.S. 9087359 (hereinafter “Chassin ‘359”)
Regarding claim 11, Sharma/Garnier/Chassin teaches the entirety of claim 10 and additionally:
Sharma does not teach: The bid-price determination apparatus according to claim 10, wherein the circuitry automatically bids based on the comparison result.
The bid-price determination apparatus according to claim 10, wherein the circuitry automatically bids based on the comparison result, (see at least {0010] wherein, “At 6720, the bid value is compared to the dispatched value for the current time frame, and a signal is generated to activate the electrical device based on this comparison (e.g., if the bid value is equal to or exceeds the dispatched value for the current time frame).” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sharma to include downloading Chassin’s system because such a configuration was known to enable an activation device based on comparison value with current time.
Also, as set forth above, the combination of Sharma/Price/Okamoto and Chassin discloses each element claimed for monitoring and bidding electric market power, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill in the art could have combined the elements as claimed by known methods (e.g., computer programming), and that in combination, each element merely performs the same function as it does separately. Further, one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 12-15 is rejected under 35 U.S.C. 103 as being unpatentable over: 
Sharma/Garnier/Chassin, as applied to parent claim 1 above, in further view of 
Sun et al. US 8538593 B2 (hereinafter “Sun”).
Regarding claim 12, Sharma/Garnier/Chassin teaches the entirety of claim 1 and additionally:
Sharma does not teach:
The bid-price determination apparatus according to claim 1, wherein the circuitry is further configured to accept, from a user, a processing method used until the transaction standard value is determined and performs an instruction for performing processing by the processing method.
Sun discloses:
The bid-price determination apparatus according to claim 1, wherein the circuitry is further configured to accept, from a user, a processing method used until the transaction standard value is determined and performs an instruction for performing processing by the processing method.
(See at least [column 8 line 54] )wherein, “a NET based market operator interface that supports operators to obtain system situation awareness and to make proper decisions and the like. The market operator interface is the user interface for the market operators to operate the electricity market.” discloses instructor configured to accept, from a user and additionally, the processing method
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sharma/Garnier/Chassin to include downloading Sun’s system because such a configuration was known to enable a user interface for the market operators. Also, as set forth above, the combination of Sharma/Garnier/Chassin and Sun discloses each element claimed for monitoring and bidding electric market power, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill in the art could have combined the elements as claimed by known methods (e.g., computer programming), and that in combination, each element merely performs the same function as it does separately. Further, one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 13, Sharma /Garnier/Chassin/Sun teaches the entirety of claim 12 and additionally:
Sharma discloses:
The bid-price determination apparatus according to claim 12, wherein the circuitry is further configured to: accept an extraction method of the first feature quantity as the processing method; and extract the first feature quantity based on the extraction method from the price history using the extraction method.(see at least [0051], [0052]) wherein, "The particular function choice for processing load and/or generation variables (e.g., using log, absolute value, derivatives, etc.) in block 306 may be dependent on the particular price that is to be forecasted. "Discloses extract the first feature quantity from the price history using the accepted extraction method of the first feature quantity and additionally, "In an embodiment, the inputs processed in block 306 may be employed as input for the time series modeling (e.g., time extract the first feature quantity based on the extraction method from the price history using the extraction method.
Regarding claim 14, Sharma/Garnier/Chassin/Sun teaches the entirety of claim 12 and additionally:
Sharma discloses:
The bid-price determination apparatus according to claim 12, wherein the circuitry accepts a prediction method of the second feature quantity as the processing method, and predicts the second feature quantity from the first feature quantity using the accepted prediction method of the second feature quantity, and the circuitry predicts the second feature quantity from the first feature quantity based on the prediction method (see at least [0052]) wherein, "In an embodiment, the inputs processed in block 306 may be employed as input for the time series modeling (e.g., time series forecasting) in block 310. An illustrative example of a time series model according to an embodiment is the following:" discloses first feature quantity and additionally, "In an embodiment, unique exogenous inputs which are functions of historical values of load and generation 302, as well as functions of load forecasts 304 may be employed during time series modeling (e.g., ARX, ARMAX, etc.) in block 310 to generate day-ahead forecasted prices in block 312" discloses the circuitry predicts the second feature quantity

Regarding claim 15, Sharma/Garnier /Chassin/ Sun teaches the entirety of claim 12 and additionally:
Sharma discloses:
The bid-price determination apparatus according to claim 12, wherein the circuitry accepts a determination method of the transaction standard value as the processing method, and determines the transaction standard value from the second feature quantity using the accepted determination method of the transaction standard value, and the circuitry determines the transaction standard value from the second feature quantity based on the determination method. (see at least [0062], [0063]) wherein, "a first bid prediction model is generated in which a bid amount is the dependent variable, and the other data input (independent variable) is the fuel price of the same time period." Discloses a determination method
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY A TURNER whose telephone number is (571)272-6334. (via email: Shelby.Turner1@uspto.gov “without a written authorization by applicant in place, the USPTO will not respond via internet e-mail to an Internet correspondence” MPEP 502.02 II). The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHELBY A TURNER/Examiner, Art Unit 3624